                                                                                                        FILED
                                                                                               2018 Oct-18 AM 11:43
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


JEFFERSON INDUSTRIAL                              )
PROPERTY, LLC, et al.,                            )
                                                  )
       Plaintiffs,                                )   Civil Action Number
                                                  )    5:18-cv-01097-AKK
vs.                                               )
JACKSON COUNTY REVENUE                            )
COMMISSION, et al.,                               )
                                                  )
       Defendants.                                )


                     MEMORANDUM OPINION AND ORDER
       Plaintiffs Jefferson Industrial Property, LLC, Woods Cove Industrial

Property, LLC, Robert Hembree Harding, and Thomas Hunter Harding bring this

action under 42 U.S.C. § 1983 against Defendants Jackson County Revenue

Commission, Jackson County Board of Equalization (“BOE”), Jeff Arnold, Erik

Sentell, and Ron Crawford for alleged violations of their due process rights based

on overpayments of property taxes. Doc. 1.1 This action is currently before the

court on the defendants’ motion to dismiss. Doc. 4. In light of the Tax Injunction

Act, 28 U.S.C. § 1341 (“TIA”), which bars the court from exercising jurisdiction

over this action, the defendants’ motion to dismiss is due to be granted.

       1
         The defendants assert that Jackson County Revenue Commission is not an existing
entity. Doc. 4 at 11-12. Because the court lacks jurisdiction over all of the plaintiffs’ claims, it
need not and does not address this issue.
I.    STANDARD OF REVIEW

      Federal courts are courts of limited jurisdiction. Under Rule 12(b)(1) of the

Federal Rules of Civil Procedure, a party may move to dismiss an action for lack

of subject matter jurisdiction. “Attacks on subject matter jurisdiction under Rule

12(b)(1) come in two forms, ‘facial’ and ‘factual’ attacks.” Morrison v. Amway

Corp., 323 F.3d 920, 924 n.5 (11th Cir. 2003) (citation omitted). Facial attacks to

jurisdiction are based on the allegations in the complaint, which the court must

take as true in deciding whether to grant the motion.          Id.   “Factual attacks

challenge subject matter jurisdiction in fact, irrespective of the pleading,” and the

court may consider extrinsic evidence when deciding a factual attack to

jurisdiction. Id. In such a case, “the trial court is free to weigh the evidence and

satisfy itself as to the existence of its power to hear the case.” Id. at 925 (quoting

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)).

II.   FACTUAL BACKGROUND

      The plaintiffs paid approximately $160,000 in real estate taxes on two

commercial properties in Jackson County, Alabama in 2012 and 2013. Doc. 1 at 7-

8. Sometime in 2014, Hembree Harding asked Crawford, the Jackson County

Revenue Commissioner at the time, about obtaining a refund or credit for any tax

overpayments, and Crawford informed Hembree Harding that he needed to meet

with the BOE during the third week of July. Id. at 8. Accordingly, in July 2014,


                                          2
Hunter Harding and a representative of the plaintiffs met with the BOE and

provided two broker opinion of value reports. Id.; see also doc. 1-1 at 3-12. Based

upon the reports, the BOE reduced their valuation of the properties by a little more

than 50%. Doc. 1 at 8. The BOE did not offer to refund any of the tax the

plaintiffs paid on the properties in 2012 and 2013, and the plaintiffs “were led to

believe by the BOE that there was no refund available.” Id. at 8-9.

       In September 2016, Hunter Harding contacted Arnold, the current Revenue

Commissioner, to request a meeting to discuss Alabama Code § 40-7-9.1 and

reimbursement for tax overpayments on the properties. Doc. 1-1 at 14. 2 Arnold

responded by informing Harding that § 40-7-9.1 pertains to overpayment due to

error and that Arnold was not aware of an error in the plaintiffs’ case. Id. at 13;

see also doc. 1 at 9. The plaintiffs allege that they learned in 2017 that there was a

“a major ‘error’ in the 2012 and 2013 valuations,” so they were, in fact, entitled to

seek a refund of the purported tax overpayments. Doc. 1 at 9. Consequently, they

filed this lawsuit, pleading five counts of alleged violations under federal and state

law based upon the alleged tax overpayment. Doc. 1.




       2
         Alabama Code § 40-7-9.1 provides in part that, when an error is found in the assessment
of ad valorem taxes, a tax collector may refund any overpayment to a taxpayer if the taxpayer
provides proof of the overpayment within two years of the payment.
                                               3
III.   ANALYSIS

       The TIA “will bar the exercise of federal jurisdiction if two conditions are

met: (1) the relief requested by the plaintiff will ‘enjoin, suspend, or restrain’ a

state tax assessment and (2) the state affords the plaintiff a ‘plain, speedy, and

efficient remedy.’” Amos v. Glynn County Bd. of Tax Assessor, 347 F.3d 1249,

1255 (11th Cir. 2003), abrogated on other grounds by Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280 (2005). “As this court has previously noted, ‘in

passing the [TIA], Congress expressed its clear intent that all questions regarding

state taxes should be litigated in state courts, not federal courts.’”        Terry v.

Crawford, Case No. 5:14-cv-01996-AKK, 2014 WL 11279818, *2 (N.D. Ala.

December 18, 2014) (quoting Richards v. Jefferson County, 789 F. Supp. 369, 371

(N.D. Ala.1992)). Thus, the TIA is construed broadly, and “[t]he burden is on the

plaintiff to show facts sufficient to overcome the TIA’s jurisdictional bar.” Kelly v.

Ala. Dept. of Revenue, 638 Fed. Appx. 884, 889 (11th Cir. 2016) (citations

omitted).

       The plaintiffs do not dispute that the relief they seek will enjoin, suspend, or

restrain a state tax assessment. See doc. 6; see also doc. 1 (seeking an order

“requiring the Defendants to pay to Plaintiffs amounts representing refunds of all

property taxes overpaid” and “enjoining the Jackson County Revenue

Commissioner’s office from collecting any further property taxes under this


                                           4
scheme . . .”). As a result, the court cannot exercise jurisdiction over this action if

Alabama provides the plaintiffs with a plain, speedy, and efficient remedy. In that

respect, “[i]n assessing the adequacy of state court remedies, the Supreme Court

has instructed that the ‘plain, speedy, and efficient’ exception to the Tax Injunction

Act must be construed narrowly.” Richards, 789 F. Supp. at 371 (citing California

v. Grace Brethren Church, 457 U.S. 393, 413 (1982)). A state remedy “must

provide the taxpayer with a ‘full hearing and judicial determination at which []he

may raise any and all constitutional objections to the tax.’ [] The state remedy,

however, need not ‘be the best remedy available or even equal to or better than the

remedy which might be available in the federal courts.’” Kelly, 638 Fed. Appx. at

890 (quoting Grace Brethren Church, 457 U.S. at 411 and Bland v. McHann, 463

F.2d 21, 29 (5th Cir. 1972)).

      Alabama law provides the plaintiffs with adequate remedies to challenge the

tax at issue. Specifically, the legislature has established a process through which a

taxpayer may object to an assessment or valuation fixed by a county board of

equalization. See Ala. Code (1975) §§ 40-3-19 – 21. If the board overrules a

taxpayer’s objection, the taxpayer may appeal the board’s decision within thirty

days “to the circuit court of the county in which the taxpayer’s property is located.”

Id. at § 40-3-24 – 25. In addition, when a taxpayer through mistake or error pays

ad valorem taxes that are not actually due on property, the taxpayer may seek a


                                          5
refund within two years of the overpayment by filing a petition with the probate

court of the county where the property is located. Id. at § 40-10-160 – 161; see

also Dunn v. Sequa Corp., 74 So. 3d 459 (Ala. Civ. App. 2011). The Eleventh

Circuit has found that similar state procedures for challenging the assessment of

state income tax provide taxpayers with a “plain, speedy, and efficient remedy

within the meaning of the TIA.” Kelly, 638 Fed. Appx. at 890-92 (affirming a

district court’s dismissal of a taxpayer’s complaint in part because Alabama Code

§ 40-2A-7(b)(5) provided the taxpayer with an adequate remedy).

      Moreover, a taxpayer can file an action under Alabama’s Declaratory

Judgment Act to challenge a state tax, and “[i]t is well settled that Alabama state

courts can hear declaratory actions raising federal constitutional claims against

state and local taxes.” Richards, 789 F. Supp. at 372 (citations omitted); see also

Ala. Code. § 6-6-220, et seq. Indeed, in Richards v. Jefferson County, this court

recognized that the Act provides a taxpayer with an adequate remedy. 789 F.

Supp. at 372.

      These two avenues provide the plaintiffs with a plain, speedy, and efficient

remedy to challenge the taxes at issue. Consequently, this court cannot exercise

jurisdiction over their claims. The plaintiffs resist this conclusion by arguing that

the defendants’ representation that they could not obtain a refund for the

overpayment denied them of a remedy in state court. Doc. 6 at 4. However, the


                                         6
plaintiffs do not cite any authority to support their contention that the defendants

“had a duty to instruct taxpayers on how to obtain a real estate tax refund,” doc. 1

at 9, and the court has found no such authority. In addition, the plaintiffs do not

allege facts to indicate how the BOE led them to believe that they could not obtain

a refund, see id. at 9, 3 much less how any purported misrepresentation prevented

them from discovering if they could have petitioned the state for a refund. Also,

the plaintiffs do not allege any facts to suggest they objected to the BOE’s

valuation of their properties in 2012 and 2013, or that they did not receive notice of

the BOE’s valuation or their right to object. See id. Thus, the plaintiffs have not

shown that the defendants prevented them from taking advantage of state remedies

available to them in 2012 and 2013 to challenge their tax assessments.

   IV.       CONCLUSION AND ORDER

       The plaintiffs have not met their burden of showing that the State of

Alabama failed to provide them with plain, speedy, and efficient remedy. As a

result, the TIA bars the court from exercising jurisdiction over the plaintiffs’

claims. The Motion to Dismiss, doc. 4, is GRANTED, and the plaintiffs’ claims

are DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close

this file.
       3
          By the time Arnold informed Hunter Harding in September 2016 that Arnold was not
aware of an error regarding the plaintiffs’ 2012 and 2013 tax payments, see doc. 1-1 at 13, the
plaintiffs could not have been obtained a refund under Alabama Code § 40-7-9.1 or 40-10-160
because more than two years had passed since they paid the taxes at issue. See Ala. Code §§ 40-
7-9.1; 40-10-160.
                                              7
DONE the 18th day of October, 2018.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                               8
